DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.
 
Status of the Claims
Based on the current set of claims (Claims, 30 November 2022), Claims 1-30 are pending.
Based on the current set of claims (Claims, 30 November 2022), Claims 1, 10, 17, and 25 are amended.  The amendments corresponding to Claims 1, 10, 17, and 25 are narrowing and supported by the originally-filed Specification (Specification, 07 January 2021, ¶20).
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 17, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-12, 15, 17-19, 22-24, 25-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 20220150918 A1; hereinafter referred to as “Xu”).
Regarding Claim 17, Wang discloses an apparatus for wireless communications at a user equipment (UE), 2comprising: 
3a processor, 4memory coupled with the processor (¶273 & Fig. 15, Xu discloses an electronic device 1500 comprising a processor 1501 and a memory 1502 coupled to the processor 1501); and 
5instructions stored in the memory and executable by the processor to cause the 6apparatus (¶274-275 & Fig. 15, Xu discloses the memory 1502 storing an application program 15021 for execution by the processor 1501) to: 
7receive an uplink grant that indicates scheduling information for an 8uplink shared channel transmission for the UE (¶50 & Fig. 2, Xu discloses transmitting an uplink (UL) grant indicating at least a second timing before a start time of an uplink shared channel transmission (PUSCH)); 
9receive, after receiving the uplink grant, a downlink grant (¶50 & Fig. 2, Xu discloses transmitting, after transmission of the UL grant, a downlink (DL) grant) indicating resources for an upcoming downlink transmission (¶50 & ¶39 & & Fig. 2, Xu discloses that the DL grant indicates at least one downlink transmission on a physical downlink shared channel (PDSCH)) and scheduling 10feedback information associated with the upcoming downlink transmission (¶50 & ¶37-39 & ¶41 & Fig. 2, Xu discloses that the DL grant indicates scheduling HARQ-ACK on a Physical Uplink Control Channel (PUCCH) associated with the downlink transmission on the PDSCH); 
13perform the uplink shared channel transmission including the feedback information (¶193-195 & Fig. 12 (S1204) & ¶111-112, Xu discloses receiving, by a network device, a PUSCH transmission multiplexed with HARQ-ACK) based at least in part 14on the downlink grant and on satisfying a feedback piggybacking condition associated with transmitting the feedback information on resources scheduled for the uplink shared channel transmission (¶85, Xu discloses receiving an uplink shared channel transmission multiplexed with HARQ-ACK information corresponding to the PUCCH when the multiplexing transmission condition is satisfied.  ¶36-39, Xu further discloses that the multiplexing transmission condition is dependent upon a timing of the UL grant relative to the PUSCH transmission and a timing of the downlink transmission associated with the DL grant relative to the PUCCH).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 17.
Regarding Claim 18, Xu discloses the apparatus of claim 17.
Xu further discloses the instructions are further executable by the processor to cause the apparatus to: 
determine that the feedback piggybacking condition is satisfied when the feedback information is associated with a priority level for which feedback piggybacking is permitted (¶81-85 & ¶244, Xu discloses that the multiplexing transmission condition is based on a first information priority of the PUCCH and a second information priority of the PUSCH).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 18.
Regarding Claim 19, Xu discloses the apparatus of claim 18.
Xu further discloses the feedback information comprises a first high priority communication (¶124-128, Xu discloses that the multiplexed UCI, such as HARQ, may comprise a higher priority HARQ associated with eMBB traffic) and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication (¶49, Xu discloses that the PUSCH may carry URLLC which is a high priority traffic).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 19.
Regarding Claim 22, Wang discloses the apparatus of claim 17.
Xu further discloses the instructions are further executable by the processor to cause the apparatus to: 
determine that the feedback piggybacking condition is satisfied when no other downlink grant scheduling feedback information to be piggybacked on the uplink shared channel transmission is received prior to the uplink grant (¶50 & Fig. 2, Xu discloses that no other DL grants are received prior to the UL grant).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 22.
Regarding Claim 23, Xu discloses the apparatus of claim 17.
Xu further discloses the feedback piggybacking condition is based at least in part on a timing of the uplink grant with respect to the downlink grant (¶36-39, Xu further discloses that the multiplexing transmission condition is dependent upon a timing of the UL grant relative to the PUSCH transmission and a timing of the downlink transmission associated with the DL grant relative to the PUCCH).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 23.
Regarding Claim 24, Xu discloses the apparatus of claim 17.
Xu further discloses the downlink grant comprises one or more of: 
scheduling information for a downlink shared channel transmission to the UE (¶50 & ¶39 & & Fig. 2, Xu discloses that the DL grant indicates at least one downlink transmission on a physical downlink shared channel (PDSCH)), an indication of a semi-persistent scheduling downlink shared channel transmission release, an indication of a secondary cell dormancy without scheduling a physical downlink shared channel reception
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 24.
Regarding Claim 25, Wang discloses an apparatus for wireless communications at a network device, comprising: 
a processor, memory coupled with the processor (¶273 & Fig. 15, Xu discloses an electronic device 1500 comprising a processor 1501 and a memory 1502 coupled to the processor 1501); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶274-275 & Fig. 15, Xu discloses the memory 1502 storing an application program 15021 for execution by the processor 1501) to: 
transmit an uplink grant that indicates scheduling information for an uplink shared channel transmission for a user equipment (UE) (¶50 & Fig. 2, Xu discloses transmitting an uplink (UL) grant indicating at least a second timing before a start time of an uplink shared channel transmission (PUSCH)); 
transmit, after transmitting the uplink grant, a downlink grant (¶50 & Fig. 2, Xu discloses transmitting, after transmission of the UL grant, a downlink (DL) grant) indicating resources for an upcoming downlink transmission (¶50 & ¶39 & & Fig. 2, Xu discloses that the DL grant indicates at least one downlink transmission on a physical downlink shared channel (PDSCH)) and scheduling feedback information associated with the upcoming downlink transmission (¶50 & ¶37-39 & ¶41 & Fig. 2, Xu discloses that the DL grant indicates scheduling HARQ-ACK on a Physical Uplink Control Channel (PUCCH) associated with the downlink transmission on the PDSCH); and 
receive the uplink shared channel transmission including the feedback information (¶193-195 & Fig. 12 (S1204) & ¶111-112, Xu discloses receiving, by a network device, a PUSCH transmission multiplexed with HARQ-ACK) based at least in part on satisfying a piggybacking condition associated with transmitting the feedback information on resources scheduled for the uplink shared channel transmission (¶85, Xu discloses receiving an uplink shared channel transmission multiplexed with HARQ-ACK information corresponding to the PUCCH when the multiplexing transmission condition is satisfied.  ¶36-39, Xu further discloses that the multiplexing transmission condition is dependent upon a timing of the UL grant relative to the PUSCH transmission and a timing of the downlink transmission associated with the DL grant relative to the PUCCH).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 25.
Regarding Claim 26, Xu discloses the apparatus of claim 25.
Xu further discloses the feedback piggybacking condition is based on a priority level of the feedback information (¶81-85 & ¶244, Xu discloses that the multiplexing transmission condition is based on a first information priority of the PUCCH and a second information priority of the PUSCH).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 26.
Regarding Claim 27, Xu discloses the apparatus of claim 26.
Xu further discloses the feedback information comprises a first high priority communication (¶124-128, Xu discloses that the multiplexed UCI, such as HARQ, may comprise a higher priority HARQ associated with eMBB traffic) and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication (¶49, Xu discloses that the PUSCH may carry URLLC which is a high priority traffic).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 27.
Regarding Claim 30, Xu discloses the apparatus of claim 25.
Xu further discloses the downlink grant comprises one or more of: 
scheduling information for a downlink shared channel transmission to the UE (¶50 & ¶39 & & Fig. 2, Xu discloses that the DL grant indicates at least one downlink transmission on a physical downlink shared channel (PDSCH)), an indication of a semi-persistent scheduling downlink shared channel transmission release, an indication of a secondary cell dormancy without scheduling a physical downlink shared channel reception
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 13, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Medles et al. (US 20190253196 A1; hereinafter referred to as “Medles”).
Regarding Claim 20, Xu discloses the apparatus of claim 17.
However, Xu does not explicitly disclose determin[ing] that the feedback piggybacking condition is satisfied when a downlink control information format associated with the downlink grant includes a downlink assignment index information field.
Medles, a prior art reference in the same field of endeavor, teaches determin[ing] that the feedback piggybacking condition is satisfied when a downlink control information format associated with the downlink grant includes a downlink assignment index information field (¶21-22 & ¶27 & Fig. 1, Medles teaches determining, by the UE, to multiplex control information with the PUSCH based upon determining that the DCI has a downlink control information (DCI) format and that the DCI comprises a counter Downlink Assignment Information (DAI) field based upon the reception of DCI).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Xu by determin[ing] that the feedback piggybacking condition is satisfied when a downlink control information format associated with the downlink grant includes a downlink assignment index information field as taught by Medles because uplink overhead and conserver UE power consumption is reduced by providing proper mechanisms to reduce the semi-static HARQ-ACK codebook (Medles,  ¶5-6).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 20.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 20.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 20.
Claims 5, 14, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Baldemair et al. (US 20200136750 A1; hereinafter referred to as “Baldemair”).
Regarding Claim 21, Xu discloses the apparatus of claim 17.
However, Xu does not explicitly disclose determin[ing] that the feedback piggybacking condition is satisfied when a downlink assignment index field is not present in a downlink control information format associated with the downlink grant and a number of feedback bits associated with the feedback information is less than a threshold.
Baldemair, a prior art reference in the same field of endeavor, teaches determin[ing] that the feedback piggybacking condition is satisfied when a downlink assignment index field is not present in a downlink control information format associated with the downlink grant (¶61-64, Baldemair teaches determining whether a DAI field is present in a plurality of downlink assignments.  Here, there are determinations that the DAI field is not present and determinations that the DAI field is present) and a number of feedback bits associated with the feedback information is less than a threshold (¶61-64, Baldemair teaches determining that the size of the UCI information is less than a value).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Xu by determin[ing] that the feedback piggybacking condition is satisfied when a downlink assignment index field is not present in a downlink control information format associated with the downlink grant and a number of feedback bits associated with the feedback information is less than a threshold as taught by Baldemair because handling of feedback signaling is improved in situations where feedback signaling is variable (Baldemair, ¶2-3).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 21.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 21.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 21.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Papaskakellariou et al. (US 20160050667 A1; hereinafter referred to as “Papaskakellariou”).
Regarding Claim 16, Xu discloses the method of claim 10.
However, Xu does not explicitly disclose the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission.
Papaskakellariou, a prior art reference in the same field of endeavor, teaches the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission (¶90, Papaskakellariou teaches determining, by the UE, whether aperiodic channel state information (A-CSI) is multiplexed in the PUSCH based upon an A-CSI request field in the received DCI).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Xu by requiring that the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission as taught by Papaskakellariou because handling of feedback signaling is improved in situations where feedback signaling is variable (Papaskakellariou, ¶2).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 16.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474